Dismissed and Memorandum Opinion filed October 23, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-11-00933-CV

           LEVIATHAN ENTERPRISE GROUP, INC., ET AL, Appellants

                                          V.

                       ULYSSES W. WATKINS JR., Appellee


                      On Appeal from the 239th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 44409


                  MEMORANDUM                       OPINION


       This is an attempted appeal from a judgment signed January 26, 2011. Appellant
filed an untimely motion for new trial on March 25, 2011. Appellant=s notice of appeal
was filed October 20, 2011.

       When appellant has filed a timely motion for new trial the notice of appeal must
be filed within ninety days after the date the judgment is signed. See Tex. R. App. P.
26.1(a).
       Appellant=s notice of appeal was not filed timely, nor was it filed within the
fifteen-day period provided by Texas Rule of Appellate Procedure 26.3

       On September 12, 2012, notification was transmitted to all parties of the court=s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

       The appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                            2